Citation Nr: 1825504	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  14-40 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent for anxiety disorder.  


ATTORNEY FOR THE BOARD

Y. MacDonald, Associate Counsel


INTRODUCTION

The Veteran had active duty service with the United States Army from January 1969 to January 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire, which, in pertinent part, granted service connection for an anxiety disorder and assigned a 30 percent disability rating, effective as of August 6, 2012.  

The Veteran indicated his disagreement with the January 2013 rating decision's failure to award service connection for posttraumatic stress disorder.  In September 2014, the RO issued a Statement of the Case which included the issue of "entitlement to a diagnosis of service connected posttraumatic stress disorder (PTSD) versus Anxiety Disorder."  However, in his November 2014 Substantive Appeal, the Veteran indicated that he did not want to appeal every issue listed on the SOC and submitted argument relating only to the increased rating claim listed on the title page.  See 38 C.F.R. § 20.202 (2017) (if a SOC lists several issues, the substantive appeal must either indicate that the appeal is being perfected as to all issues or must specifically identify the issues being appealed).  The issue of entitlement to service connection for PTSD is therefore not before the Board. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regrettably, a remand is necessary to ensure that the Veteran is accorded full compliance with the statutory duty to assist.  VA's duty to assist includes providing a thorough and contemporaneous medical examination, especially where it is necessary to determine the current level of a disability.  Peters v. Brown, 6 Vet. App. 540, 542 (1994).  

The Veteran was most recently provided a VA examination concerning the service-connected disorder in October 2012, nearly six years ago.  As part of the Veteran's November 2014 substantive appeal, the Veteran indicated that he had been married three times and has trouble keeping a relationship due to his anger and drinking, stemming from his service in Vietnam.  Upon review of the record, including the October 2012 examination, these statements suggest that there many have been a worsening of the Veteran's service-connected disability.  38 C.F.R. §§ 3.326, 3.327; Snuffer v. Gober, 10 Vet. App. 400 (1997) (a veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination).  As a result, the Veteran should be scheduled for a new examination to determine the current severity of his service-connected disability. 

On remand, prior to any examination, the AOJ should make appropriate efforts to ensure that all relevant outstanding private and VA treatment records are associated with the claims folder.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran in order to have him identify the names and addresses of all health care providers who have treated him for the issue on appeal.  The Veteran should also be notified that he may submit evidence or treatment records to support his claim.

The AOJ should attempt to obtain any such records.  All efforts to obtain such records should be documented in the claims folder.  All available records should be associated with the Veteran's VA claims folder.

2.  Then, the AOJ then should have the Veteran scheduled for a VA examination to determine the current severity of the service-connected anxiety disorder.  The claims file should be made available to the examiner for review, and all indicated testing should be performed in this regard.    

3.  After undertaking any additional development deemed appropriate, and giving the Veteran full opportunity to supplement the record, adjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a Supplemental Statement of the Case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
M. Donohue
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


